194 F.2d 479
Cyril B. ALWINE, Jr., Plaintiff-Appellant,v.ARABIAN AMERICAN OIL CO., Defendant-Appellee.
No. 81, Docket 22145.
United States Court of Appeals Second Circuit.
Argued Jan. 16, 1952.Decided Feb. 13, 1952.

Sorensen & Miller, Lake Ronkonkoma, N.Y.  (John P. Cohalan, Jr., New York City and William R. Miller, Lake Ronkonkoma, N.Y., of counsel), for plaintiff-appellant.
Louis F. Huttenlocher, New York City (Louis F. Huttenlocher and Thomas F. Barry, New York City, of counsel), for defendant-appellee.
Before AUGUSTUS N. HAND and CLARK, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
For the reasons stated in the opinion in Olsen v. Arabian American Oil Company, 2 Cir., 194 F.2d 477, handed down herewith, the order and judgment appealed from are affirmed.